Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of arguments and amendments on 7/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-21 are pending in the case.
This action is made Final. 
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive for the following reasons. As to the 101 rejection, Applicant contends in the illustrative example (Para 31-32) that the improvement in the invention is using customized machine learning use cases that are executed by automatically by the system (Remarks, 8). However, not a single claim is directed to machine learning limitations nor is there a specific recited process for executing any one of the limitations automatically in claims 1-21. Second applicant contends that the present claims outline a process that is not possible to be practically performed in the mind. The Examiner disagrees. The present application (Para 47-48, as originally filed describes the model and use in PMML (See Fig. 3). Further, the examiner outlined in the prior action that the claims were directed to both mathematical concepts and mental processes, not just mental processes as applicant contends. Applicant did not appear to address the mathematical category and limited the response to the mental process (See NF page 3, middle). Nonetheless, the claims also refer to providing a scoring function and computing an output by loading data, which is under the broadest reasonable interpretation, in light of the specification, considered a mathematical calculation. Further, as to the mental process, a claim directed to collecting information, analyzing it and displaying a result (e.g. Electric Power Group v Alstom) were found to recite a mental process. Similarly, in FairWarning IP, LLC v. Iatric Sys., Inc. where a system for detecting fraud was used to determine if information that allowed access to a health patient records according to several rules to determine if the record was improperly accessed, was found to be a mental process (MPEP 2106). Here, the claims are directed metal processes and mathematical concepts and broadly describe a function of retrieving a custom security model (e.g. data), and inputting data to the model and then outputting a predicted value based on the in the claims that improve the functioning of the computer or effect a transformation of a particular article into a different state or thing, rather the claims appear to be merely reciting the words “apply it” to a computer environment to perform the abstract idea (MPEP 2106.05 A). Here the courts have under Alice shown when claims recite steps of using a computer and where elements were well known and understood in the art (MPEP 2106.05 B), that the claims can be directed to an abstract idea. In contrast to Alice, in the present application method claims there are no computers recited. Even in the system claims, none of the processor or memory are recited as performing functions in the claims. Thus, there are no additional elements recited in the claims that integrate the abstract idea into a practical application (Step 2A, prong two).  In addition, the use of PMML in data mining and model populating is a known process1 and was first released in 2009. 2 In the present application specification (fig. 3) the model contains a data structure describing the model with attributes and data elements defining the model, as data! Each of these elements are easily understood by the human mind and can be reducible to pen and paper. A user can retrieve a model and populate the model with data from a notebook or storage location, and then perform a calculation on the data. Here the claim is not specific as to how the model is retrieved, rather any method in which the model can be retrieved is claimed. The claim is not specific as to how the input data is provided or ingested or loaded to cause an output of a value. A user computing with the mind can arrive at a result with the value written on paper as an output or result as none of the rejected claims refer to a specific computer performing said function. As outlined in the specification, the model can be specified in a standard declarative language such as PMML (Para 34, 39, as originally filed). Using the model in figure 3, if the model name can be populated as “X” model with an attribute of timestamp with a model logic of “if name begins with X occurring on Monday at 3 pm”, then a human can determine the output.  Nothing in the claim specifies what is populated in the model or OIP Techs., Inc. v. Amazon.com, Inc.) and selecting a particular data source or type of data to be manipulated (Intellectual Ventures I LLC v. Erie Indem. Co). (Step 2B). In summary, the claims recite an abstract idea of mathematical concepts and mental processes and there are no recited additional elements in the claims either individually or in combination that integrate the idea into a practical application. Even with the “custom predictive security model” limitation included the claims do not recite significantly more than the exception itself, as the use of PMML to describe a predictive model is a well-known and understood concept in the art of data mining. 3  Therefore, applicants arguments in light of the evidence presented herein are not persuasive that the claimed subject matter is directed to patentable subject matter.
As to the remarks over the prior art of Ronen, Morris and Poulin. Applicant contends that Ronen is silent as to retrieving a security model definition from a model library. The Examiner disagrees. Ronen expressly states the predictive security “model” replicas and other model replicas are all stored on an off premises device. Thus, more than one model on a device is considered a library of models. The models on the off premises device are used to tune the models on the device (Para 24-30).   In combination, Morris shows a predictive model accessed from an off-premises location. The models are accessed from a storage location with multiple stored models therein, thus comprises a library (item 194 and Figure 3). Thus, in light of this evidence, applicant’s argument is not persuasive as Morris in combination also discloses broadly accessing a library of models on a remote device. Applicants additional arguments cover the same limitation, thus are considered and responded to. Applicant’s amendments have necessitated this final rejection.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3. 	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019) [herein “2019 PEG”].

Step 1: Claims 1- 10 are directed to method or processes, claims 11 -20 refer to a system or machine and claim 21 refers to an article of manufacture, thus all of the claims appear to be directed to statutory classes of invention. 

Step 2A – is the claim directed to a law of nature, natural phenomenon or an abstract idea?
The claim(s) recite:
Independent Claim 1 
A method of processing a custom predictive security model comprising: 
retrieving a custom predictive security model definition, selected from a model library, the custom predictive security model defining: input data from one or more available data sources providing security related information, the input data used in the predictive security model; and model logic providing a scoring function used to compute a predicted output value from the input data; ingesting, from the available data sources, the input data specified in the retrieved custom predictive security model; loading the ingested input data into the scoring function of the custom predictive security model; and outputting a predicted value from the scoring function based on the ingested input data.

The retrieving, scoring function, ingesting and outputting limitations shown above recite a sequence of steps that reflect a method receiving data from a source that logic is applied to compute a value from said data and were additional data is retrieved to ultimately output a predicted value from the data. These limitations 

Dependent claims 2-10 incorporate the same limitations of parent claim 1, thus include the same abstract idea by importation. 

Independent Claim 11, 
 A computing system for processing a custom predictive security model comprising: 
a processor for executing instructions; a memory storing instructions, which when executed by the processor configure the computing system to: retrieve a custom predictive security model definition selected from a model library, the custom predictive security model defining: input data from one or more available data sources providing security related information, the input data used in the predictive security mode; and model logic providing a scoring function used to compute a predicted output value from the input data; ingest, from the available data sources, the input data specified in the retrieved custom predictive security model; load the ingested input data into the scoring function of the custom predictive security model; and output a predicted value from the scoring function based on the ingested input data.

Claim 11, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 11 recites 

Dependent claims 12-20, claims 12-20 reflect similarly the additional elements a “processor, a memory”.   As with claim 11, these elements are recited at a high level of generality where the computer is a generic computer used as a tool for performing the abstract idea. 


Independent Claim 21,
A non-transitory computer readable memory, storing instructions, which when executed by a processor of a computing system, configure the computing system to:
retrieve a custom predictive security model definition selected from a model library, the custom predictive security model defining: input data from one or more available data sources providing security related information, the input data used in the predictive security mode; and model logic providing a scoring function used to compute a predicted output value from the input data; ingest, from the available data sources, the input data specified in the retrieved custom predictive security model; load the ingested input data into the scoring function of the custom predictive security model; and output a predicted value from the scoring function based on the ingested input data

Claim 21, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 21 recites additional elements a “processor, a non-transitory computer readable memory”.   However, these elements are recited at a high level of generality and amount to applying the abstract idea to a computing environment. The computer system, 

 
 Step 2A, Prong 2: Does the claim recite additional element that integrate the judicial exception into a practical application?
Independent Claim 1, recites a “scoring function used to compute” and “data sources”, “model logic”. These additional elements are merely tools for performing a function of the abstract idea. These limitations do not recite an improvement in a computation or computer, rather simply recite using some form of computation to arrive at an output. To, which as demonstrated above, even receiving data to compute a later predicted value appears similar to standard calculations in a multiplication chart. Therefore, there are no additional elements in the claim to integrate the judicial exception into a practical application. 
Independent Claim
Independent Claim 21, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim fails to integrate the judicial exception into a practical application.  Claim 21 recites additional elements a “processor, a non-transitory computer readable memory”.   However, these elements are recited at a high level of generality and amount to “applying it” to a computing environment because the limitations amount to instructions for implementing the idea on a computer. The computer, memory and processor are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g).  There are no specific steps that show or pertain to an improvement to the functioning of a computer or to another technology and are recited as limitations directed to those that are well-understood, routine, conventional activities in the computer arts. 



Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception
Independent Claim 1, for example, recites a “scoring function used to compute” and “data sources”, “model logic”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the computer aids the method or where the computer is of significance in the claim to qualify as an improvement to an existing technology. Further, under the machine transformation test, while not the only test applied here, 
Dependent claims 2-10, claims 2-10 reflect similarly the abstract idea of claim 1, thus rejected along the same rationale. 

Independent Claim 11, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 11 recites additional elements a “processor, a memory”.   ”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no 
Dependent claims 12-20, claims 12-20 reflect similarly the additional elements a “data sources stored in memory are executed by a processor”.   As with claim 11, these elements lack significantly more than the idea outlined in claim 11. While the steps of each of the claims 12-20 reflect the processor configured to process for example a supermodel or aggregate data or provide a user interface or create a model, in each of the claims the processor and computer is recited a generic computer where the idea is applied to a computer as a tool to perform the abstract idea and nothing in the claim portrays and improvement in the function of the computer. Rather appear as steps to apply the exception to the computer. More specifically the functions are mere data gathering and manipulation of information 

Independent Claim 21, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 21 recites additional elements a “processor, a non-transitory computer readable memory.” These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h). Thus there are no additional element to show how the computer aids the method or where the computer is of significance in the claim to qualify as an improvement to an existing technology. Further, under the machine transformation test, while not the only test applied here, there is no specific or particular computer performing the computing function to predict the value. Rather, one of ordinary skill in the art would understand that receiving an input and computing a predicted value is a well understood, routing and conventional activity. In fact, the present application specification (PGPUB Para 44, 63) refer to computer 102, 108, 804a and 804b) as a generic computer with a processor and memory. These elements are common, well known and conventional in the art of basic computations for computing values known in the art. Finally, the claimed additional elements when considering the claim as a whole appear to invoke a computer as a tool to perform an existing process and the claim in generality refers to every mode of receiving input data from a source for a model and using some computing logic to 
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
5. 	Claim 1-3, 8, 11-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et. al. U.S. Publication No. 20170344901 published Nov. 30, 2017 in view of Morris e.t. al. U.S. Publication No. 20160350671 published Dec. 1, 2016.

With respect to Independent claim 1, Ronen teaches a method of processing a custom predictive security model comprising:
retrieving a custom predictive security model definition selected from a model library, the custom predictive security model defining: input data from one or more available data sources providing security related information, the input data used in the predictive security model (See Para 3-4, 15-24). Ronen teaches retrieving a predictive security model from the storage system that contains input data from one or more data sources accessing the storage system and the premises devices (Para 15-24). Ronen teaches (Para 28) optionally the replica 211 and on premise predictive security model  are forwarded to  off-premises storage system 201 over a network. The off premises storage system 201 hosts a plurality of different replicas of different devices, each associated with a respective copy of an on premise security model.  Thus, Ronen teaches a library of predictive security models (Para 24). Further, (Para 25) Ronen expressly discloses the off premises “models” are used to update the on premises models(Para 27, 29). Ronen teaches the on-premises model is created from a set of multiple models and templates with reference to the replica 211 (Para 28, (See also Para 43, 53). 
and model logic providing a scoring function used to compute a predicted output value from the input data (See Para ). Ronen teaches the predictive security model is scored and used for detection of anomalies or predictions. Ronen further teaches 
ingesting, from the available data sources, the input data specified in the retrieved custom predictive security model and loading the ingested input data into the scoring function of the custom predictive security model (See Para 18, 21, ). Ronen teaches a premises storage modeler using ingests transactions data on the device and feeds to security model and can also include other anomaly detection (Para 22) that are then classified and used as training data (Para 27) and fed into a scoring function (See also Para 30, for capturing data and accessing target data (Para 36, 40-43, 52).  
and outputting a predicted value from the scoring function based on the ingested input data (para 26, output of prediction to the user). 
The present application specification (Para 48) discloses that data ingest functionality takes in raw input data and a variety of input sources. The skilled artisan prior to the effective date of the invention would understand that the various sources of data to which Ronen teaches or suggests (Para 21) are ingested as in logged and stored. However, the term “ingesting” does not have specific definition in the present application specification. Data ingestion in the art means to take something in or absorb something and then storing it for later use (“http://whatis.techtarget.com/definition/data-ingestion”.) This definition has been applied to the rejection above. Moreover, the ingestion limitation as broadly recited encompasses numerous ways to which ingestion can occur, thus the teachings of Morris are relied upon to show at least a process of taking raw data as a source and aggregating to be used in a model. 
Morris teaches that raw data and source data aggregation can be provided from multiple sources (Para 40, 83, 87, 102, 104). Morris teaches said data can be provided at regular intervals and can be formatted for analysis so as to greatly improve the accuracy of predictive models (Para 39). Said data can be  used or cause a predictive output to change or update (Para 40). Morris teaches the raw data can be input and stored in a database for analysis (Para 48). Morris teaches the source data 172 (Para 59, 65) is used as source data to generate predictive models. Morris 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). 
With respect to dependent claim 2, Ronen teaches the method wherein the custom predictive security model definition further defines one or more data aggregations to be applied to one or more input data, the method further comprising aggregating the input data according to the one or 
With respect to dependent claim 3, Ronen teaches the method further comprising processing one or more native models each of the native models providing a respective output predictive value based on ingested input data (See on-premises predictive model local to the device, Para 17, 21). 
With respect to dependent claim 8, Ronen teaches the method, further comprising providing a user interface for creating the one or more custom models, the user interface comprising: import functionality for importing a data schema; and import functionality for importing model logic. (See GUI Para 30, 47). Ronen teaches the user can customize the model and determine or edit the model components and the rules for importing the data. 

With respect to claims 11-13, and 18,  claims 11-12 and 18 reflect a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claims 1-3 and 8, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  
With respect to claim 21, claim 21 reflects a non-transitory computer readable medium comprising instructions that when executed execute a substantially similar set of steps as those outlined in claim 1, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  
6. 	Claim 4-7, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Morris as applied to claim 1 and 11 above, and further in view of Poulin et al. U.S. Publication No. 20140245207 published Aug. 28, 2014.


With respect to claims 4-7, as indicated in the above discussion Ronen in view of Morris teaches or suggests each element of claims 1 and 11. 
Ronen teaches a user interface (Para 30) where the user can edit models, rules, policies and where the user can create and edit a combination of models and store them in storage (Para 18, 20). Ronan teaches a model library stored as a replica with other replicas on an off premises device. Ronen teaches (Para 28) optionally the replica 211 and on premise predictive security model  are forwarded to  off-premises storage system 201 over a network. The off premises storage system 201 hosts a plurality of different replicas of different devices, each associated with a respective copy of an on premise security model.  Thus, Ronen teaches a library of predictive security models (Para 24). Further, (Para 25) Ronen expressly discloses the off premises “models” are used to update the on premises models(Para 27, 29). Ronen teaches the on-premises model is created from a set of multiple models and templates with reference to the replica 211 (Para 28, (See also Para 43, 53).The models stored are exact replicas of the on-site models and by definition they store definitions of a predictive security model and the actual custom predictive security model for the specific device. 
Thus, Ronen suggests the user can select one or more of the combinations of models, via the user interface. In combination, Morris expressly teaches a predictive modeling system that comprises generating and editing and super-models (Para 84, 87) where a super-model is a combination of sub-models (para 106). Morris suggests the models can be any type of model (Para 106, 124).  Morris teaches a triggering can occur to update the aggregation of data feeding wherein one or more of the supermodels further define trigger conditions for triggering processing the respective supermodel (See range of false positives, false negative triggers (Para 86), triggered dynamically by the real time source Morris teaches providing an outcome of the supermodel prediction to a device (Para 124) in a variety ways (text, email, message, alerts, etc.).  Nonetheless, Ronen in view of Morris do not specifically show:
one or more Boolean operators joining the two or more models to provide a predictive value for the supermodel. 
providing a user interface for trigger selection functionality for selecting one or more triggering events from available triggering events; 
However, Poulin is analogous art to Ronen in disclosing a predictive modeling user interface. Poulin expressly shows a user interface that can allow a user to merge two or more models (Para 42, merge). Poulin teaches a user interface comprising a Boolean operators can be used in a user interface to select options of a model (Para 31, 82). Poulin teaches generating interfaces for estimating that a future event will occur (Para 6) and search services for rendering predictive models (Para 8). Each of the found models having different prediction outcomes and where the model can be activated in the user interface at any time. Poulin teaches accessing models build by model editor (Para 27, 29). Poulin teaches using a trigger or trend control based on context such as picking a particular stock symbol or heath disease (Fig. 3d and Para 59).   The combined interface of Ronen and Poulin would allow the multiple models of Ronen to be adjusted by the Boolean operators of Ronen and merged so as to edit or modify said models to the user desired outcome (Para Ronen 30. Poulin 43). 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Poulin and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 
With respect to claims 14-17,  claims 14-17 reflect a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claims 4-7, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  

7. 	Claims 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Morris as applied to claim 1 and 11 above, and further in view of Gupta et. al. US. Publication No. 20170091673 published Sept. 29, 2016.

With respect to claims 9-10, as indicated in the above discussion Ronen in view of Morris teaches or suggests each element of claims 1 and 11. 
Ronen teaches a user interface (Para 30) where the user can edit models, rules, policies and where the user can create and edit a combination of models and store them in storage (Para 18, 20). Thus, Ronen suggests the user can select one or more of the combinations of models, via the user interface. In combination, Morris expressly teaches a predictive modeling system that comprises generating and editing and super-models (Para 84, 87) where a super-model is a combination of sub-models (para 106). Morris suggests the models can be any type of model 

wherein the import functionality for importing model logic imports model logic is defined using Predictive Model Markup Language (PMML). 
However, Gupta is analogous art to Ronen and Morris as being from the same problem solving are of predictive modeling (Para 3). Gupta teaches a scorer module that imports a model using a PMML file format (Para 84, 88). Gupta teaches the model file formats can vary and where the device can receive the model in various formats including PMML. (Para 63). Gupta teaches the prediction server receives PMML files and if the file is not in PMML format then the system then generates a PMML file (Para 67, 73). When a user, via user interface, wants to change the prediction parameters, then the system makes the change to the PMML file (Para 97). Finally, via the user interface model creator, the user can select via a user interface option to export a model as in the PMML format (Para 101). Therefore, the combination of Ronen’s user interface creation and editing of models and Gupta’s user interface options to generate PMML files would allow a user to create PMML files for the variety of models of both Ronen and Gupta. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Gupta and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). Further motivation to 

With respect to claims 19-20,  claims 19-20 reflect a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claims 9-10, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://dmg.org/pmml/v4-4-1/GeneralStructure.html
        2 https://en.wikipedia.org/wiki/Predictive_Model_Markup_Language#cite_note-3
        3 https://en.wikipedia.org/wiki/Predictive_Model_Markup_Language#cite_note-3